                      UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF LOUISIANA



 ROBERT AHDERS, ET AL. CIVIL ACTION


 VERSUS


 SEI PRIVATE TRUST CO., ET AL. Na: 16-00 801-BAJ-EWD
                                                     CAVNO.: 19-00353-BAJ-EWD


                              RULING AND ORDER
      Before the Court is Defendants SEI Investments Company and SEI Private

Trust Company s (collectively "SEI") Motion for Summary Judgment (Doc. 55).

Plaintiffs filed a Response in Opposition (Doc. 56). For the reasons stated herein,

SEFs Motion (Doc. 55) is GRANTED.




I. BACKGROUND

      Much of this case covers familiar territory. The claims brought here are


factually and structurally nearly identical to those that the Court dismissed in Lillie

v. Stanford Trust Co., et al. As was the case in Lillie, the issue presented concerns


SEPs liability under the control-person provision of the Louisiana Securities Law,

which holds anyone who directly or indirectly controls a direct violator of Louisiana

Securities Law under La. Stat. Ann. § 51:712(A) to be liable to the same extent as the

direct violator, unless the secondary violator sustains the burden of proof that they


did not know, and in the exercise of reasonable care could not have known, the
existence of the facts by reason of which liability is alleged to exist. LA. STAT. ANN.

51:714(B).

      This dispute stems from the litigation surrounding R. Alien Stanford s Ponzi

scheme. See Janvey v. Brown, 767 F.3d 430, 433-34 (5th Cir. 2014) (describing the

scheme). Stanford sold fraudulent certificates of deposit (CDs) through his Antigua-

based Stanford International Bank Ltd. (SIBL). Id. at 433. Stanford promised

investors that proceeds would be placed in low-risk, high return investments, but


instead utilized those proceeds to pay earlier investors their promised returns. Id.


Plaintiffs allege that the primary violator, R. Alien Stanford's Stanford Trust

Company ("STC"), was created for the "primary purpose of serving as the custodian


for investors' IRA accounts." (Doc. 1 at ^f 3). The asserted primary violations here are


the same as those in Lilile — that Stanford Trust Company sold fraudulent SIBL CDs

and created bogus CD values. Id. at 1[ 96.

      Plaintiffs are former members of the class in Lillie who chose to opt out of the

Lillie v. Stanford Tr. Co., No. 3:13-CV-03127-N, 2016 WL 10591374 (N.D. Tex. May

2, 2016) action in the Northern District of Texas and subsequently brought suit here.

(Doc. 1 at ^[ 4-5). Plaintiffs are individuals for whom STC, the primary violator,

allegedly purchased or renewed SIBL CDs in Louisiana between January 1, 2007 and

February 13, 2009. Id. Plaintiffs pursued their claims separately in this action, which

was then transferred from the Northern District of Texas to this Court. See (Doc. 79

in Case No. 3:19-cv-353). Plaintiffs initially brought claims alleging SEI was liable

under Louisiana Securities Law § 712, § 714(A), and § 714(B), but ultimately
abandoned the first two. See (Doc. 49 in Case No. 3:19-cv-353). Only the § 714(B)

control claim, which aims to impose joint and several liability, remains.


      Defendant SEI Private Trust Company is a limited purpose federal savings

association and wholly owned subsidiary ofSEI Investments Company. See (Doc. 18

in Case No. 3:19-cv-353). STC contracted with SEI, whom STC understood to be a

"large trust company that had a well-developed operations system," in order to


facilitate the operational functionality of STC, including handling back office

operations. (Doc. 56-8, at p. 4-5).


      Now, SEI moves for summary judgment. SEI argues that Plaintiffs cannot

prove the control element of their § 714(B) claim, because the contract that governed

SEI s relationship with STC demonstrates that SEI could not control STC's primary

violations of the Louisiana Securities Law (Doc. 55-1 at p. 2). That contract

characterizes SEI as an "independent contractor" (55ml0 at p. 78). Notably, the


contract carves out the right to price non-marketable securities, like the SIBL CDs,


for STC, not SEL Id. at 93. Further, the contract makes STC "solely responsible for

the completeness of any data provided to SEI under the contract. Id. at 80.




II. LEGAL STANDARD

      Pursuant to Rule 56, [t]he [C]ourt shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant


is entitled to judgment as a matter of law." FED. R. Cw. P. 56(a). A dispute is "genuine"


if "the evidence is such that a reasonable jury could return a verdict for the
nonmoving party." Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1968). A fact is

 material if it "might affect the outcome of the suit." Id. at 248.

       In determining whether the movant is entitled to summary judgment, the

Court views the facts in the light most favorable to the non-movant and draws all

reasonable inferences in the non-movant's favor. Coleman v. Houston Independent


School Dist., 113 F.3d 528, 533 (5th Cir. 1997). The Court "resolve[s] factual

controversies in favor of the nonmoving party, but only where there is an actual


controversy, that is, when both parties have submitted evidence of contradictory


facts." Antoine v. First Student, Inc., 713 F.3d 824, 830 (5th Cir. 2013) (citation

omitted) (emphasis added).

       Where the nonmovant bears the burden of proof at trial, the movant may


merely point to an absence of evidence, thus shifting to the nonmovant the burden of


demonstrating by competent summary judgment proof that there is an issue of

material fact warranting trial. In re La. Crawfish Producers, 852 F.3d 456, 462 (5th

Cir. 2017) (citation omitted).

      Plaintiffs' remaining claim arises under § 714(B) of the Louisiana Securities

Law. Liability under § 714(B) hinges on whether SEI directly or indirectly controlled

STC s primary violations of the Louisiana Securities Law. That provision creates

liability for a person who "controls a person liable under § 714(A) of the Louisiana

Securities Law:



      Every person who directly or indirectly controls a person liable under
      Subsection A of this Section, every general partner, executive officer, or
      director of such person liable under Subsection A of this Section, every
      person occupying a similar status or performing similar functions, and
      every dealer or salesman who participates in any material way in the
      sale is liable jointly and severally with and to the same extent as the
      person liable under Subsection A of this Section unless the person whose
      liability arises under this Subsection sustains the burden of proof that
      he did not know and in the exercise of reasonable care could not have
      known of the existence of the facts by reason of which liability is alleged
      to exist. There is contribution as in the case of contract among several
      persons so liable.


LA. REV. STAT. § 51:714(B). The Louisiana Securities Law defines "control" as "the

possession, direct or indirect, of the power to direct or cause the direction of the


management and policies of a person, whether through the ownership of voting


securities, by contract, or otherwise. LA. REV. STAT. § 51:702(4). Because Louisiana


control-person precedent is thin, the Court look[s] to federal law for instruction."


Heck v. Triche, 775 F.3d 265, 283 (5th Cir. 2014).

      Applied here, § 714(B) makes SEI liable for STC's violations of the Louisiana

Securities Law if SEI "directly or indirectly control[led]" STC. See Triche, 775 F.3d

at 283. Plaintiffs need not prove that SEI participated in the fraudulent transaction.

See Id. (citing G.A. Thompson & Co. v. Partridge, 636 F.2d 945, 958 (5th Cir. 1981)).

They must, however, show that [SEI] had an ability to control the specific transaction

or activity upon which the primary violation is based. Id. at 283 (citation omitted)

(emphasis added).




HI. DISCUSSION

      Plaintiffs emphasize the intensely factual" nature of determining whether a

party is a control person, but ultimately fail to provide evidence that would include

such facts. (Doc. 56, at p. 2). To support their argument that SEI controlled STC under



                                          5
L.S.L. § 714(B), Plaintiffs allege that SEI fulfilled back-office functions for STC,

including order processing, accounting, reporting to clients, reporting to the IRS, and


reconciliation." (Doc. 56-3 at ^ 22, 24, 25). Plaintiffs further allege that the "only

way for an STC client to hold the SIBL CD in his IRA account was through the SEI

platform. Id. at H 28-30.


      Much of the analysis of Plaintiffs claims is familiar from Lillie. In fact, the

only meaningful addition here is Plaintiffs more specific allegation of a close

relationship between STC and SEI premised upon STC outsourcing its back-office

work to SEL Two affidavits, by James D. Perry, a founder ofSTC, and Gary Layfield,

a trust officer at STC, are offered to corroborate this relationship. However, neither


affidavit provides a description of the dispute of material fact necessary for Plaintiffs

to survive summary judgment. The relationship between STC and SEI is detailed in

a contract, included in SEPs pleadings, which addresses SEI's inability to directly

control STCs primary violations. Upon review, Plaintiffs affidavits only serve to

confirm that STC was a small company that outsourced its operations tasks.



      In his affidavit, Perry stated that he and Mr. Layfield, the only other trust

officer at STC, could not take on operational responsibilities as trust officers. (Doc.


56-8, at p. 3). Perry also stated that establishing operations would take "tremendous


resources and could require a sizable group and expertise. Id. at 3-4. As a small


company with two trust officers and few employees, Perry opted to outsource


operations to a "large trust company with a well-developed operations system" rather


than attempt to build an in-house operations group. Id. at 4. Perry stated that while




                                           6
SEI provided the operational functionality of STC, they did not have responsibility

for product creation. Id. at 5. Neither affidavit alludes to any control SEI had over

SIBL CD valuation.


       As discussed supra, the contract between SEI and STC explicitly carved out

the asset-valuing conduct that constitutes the primary violations underlying

Plaintiffs' claims. Specifically, the sale and holding ofSIBL CDs in IRA accounts, as

well as the valuation of the SIBL CDs, was allocated to STC. (55-10 at p. 93).

Plaintiffs' pleadings contain no evidence demonstrating that the relationship between

the companies differed from that contemplated in the contract. The affidavits

submitted by Plaintiffs address SEI s handling of operations, but only with respect to

day-to-day business activities that do not implicate Louisiana Securities Laws.


Therefore, SEI has met its initial burden of pointing to the absence of evidence

supporting the control element of Plaintiffs' § 714(B) claim. See In re La. Crawfish

Producers, 852 F.3d at 462. The burden now shifts to Plaintiffs to <(demonstmt[e] by

competent summary judgment proof that there is an issue of material fact warranting


trial." Id. Plaintiffs fail to sustain this burden.


       Plaintiffs correctly state that, as non-movants, they are entitled to all


reasonable inferences from the evidence. They proceed to argue that it is reasonable


to infer that because "SEI had the ability to deny its platform to the SIBL CD, it

therefore had the power to impose other, lesser restrictions on the SIBL CD." (Doc.


56, at p. 5). This ambitious inference is effectively countered by the factual showing

of evidence provided in the governing contract, combined with Plaintiffs' failure to



                                              7
submit any evidence that could be construed as indicating conduct violating the terms

of the contract or otherwise showing SET could control STC. Plaintiffs contention that

SEI should have known of the violations but failed to perform due diligence before

reporting the value of the SIBL CDs is beside the point. (Doc. 1, ^) 56). As stated

plainly in Lillie, due diligence is not relevant to the threshold question of control, and

only comes into play after a defendant is adjudged a control person under § 714(B).

Lillie v. Stanford Tr. Co., No. CV 13-150-BAJ-EWD, 2019 WL 2996915, at *6 (M.D.

La. July 9, 2019), reconsideration denied, No. CV 13-150-BAJ-EWD, 2019 WL

3849154 (M.D. La. Aug. 15, 2019).

      Subsequent arguments in Plaintiffs Complaint similarly overlook the

definition and test for control. These arguments include that SEI was "inextricably

intertwined with STC based on STCs need to outsource their operations

requirements (Doc. 1, ^ 27); SEIs cradle-to-grave trust management (Doc. 1, ^ 29);


custodial responsibilities stemming from the role SEI played in sale and marketing

of the SIBL CDs (Doc. 1, T[ 35); and SEPs "respected brand name" lending recognition

and credibility to STC in support of their sales efforts (Doc. 1, 1[ 50). However, long-

term business relationships alone do not constitute a violation of § 714(B). See LA.

REV. STAT. § 51:702(4); Triche, 775 F.3d at 283. Plaintiffs' arguments seeking to

demonstrate control amount to little more than conjecture, and SEI has satisfied its

burden. Summary judgment is appropriate.


      Lastly, Plaintiffs have named several insurance companies as defendants (the


Insurer Defendants ) in this action and have brought claims against them under

Louisiana's Direct Action Statute, LA. REV. STAT. § 22:1269. (Doc. 1 at ^ 116-120).
The Direct Action Statute does not create an independent cause of action. Sec. &


Exch. Comm'n v. Stanford Int'l Bank, Ltd., 927 F.3d 830, 850 (5th Cir. 2019) Because

the Court is dismissing Plaintiffs' sole substantive cause of action against SEI, the

insured in this case, the claims under Louisiana's Direct Action Statute will

necessarily fail. See Marsh Eng'g Inc. v. Parker, 2004-0509 (La. App. 3d Cir. 9/29/04);

883 So. 2d 1119, 1127 (When the injured party s substantive cause of action against

the original tort feasor [sic] is extinguished, the procedural right of direct action

against the insurer, which is purely remedial and ancillary to the cause, must fall by

operation of law. ) However, because the Insurer Defendants did not join SET in their

motion for summary judgment, the Court cannot grant summary judgment in their


favor without affording Plaintiffs "notice and a reasonable time to respond." FED. R.


Civ. P. 56(f).




IV. CONCLUSION

       Accordingly,

       IT IS ORDERED that SEFs Motion for Summary Judgment (Doc. 55) is

GRANTED. Plaintiffs' claims against SEI Investment Company and SEI Private

Trust Company are DISMISSED WITH PREJUDICE.




                                           9
      IT IS FURTHER ORDERED that Plaintiffs shall show cause, in writing and

within 10 days, why the Court should not grant summary judgment in favor of the

Insurer Defendants and thereafter enter final judgment in accordance with Federal

Rule of Civil Procedure 58. If Plaintiffs fail to timely respond, the Court will, on its

own motion, enter summary judgment in the Insurer Defendants' favor.




                                                       ^
                        Baton Rouge, Louisiana, this AN I day of January, 2020.




                                        JUDGE BRIAN^, JACKSON
                                        UNITED STATES TTTSTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                           10
